ORDER
The Disciplinary Review Board, having filed with the Court its decision in DRB 02-242, concluding that KENNETH VAN RYE of ELMWOOD PARK, who was admitted to the bar of this State in 1979, and who has been suspended from the practice of law since June 21, 2001, pursuant to Orders of the Court filed May 23, 2001, and February 6, 2002, should be suspended from practice for a period of three years, for violating RPC l.l(a)(gross neglect), RPC l.l(b)(pattern of neglect), RPC 1.4(a)(failure to communicate with client), RPC 8.1(b)(failure to cooperate with ethics authorities), RPC 8.4(a) (violation of the Rules of Professional Conduct) and RPC 8.4(c)(misrepresentation);
And respondent having failed to appear on the return date of the Order to.Show Cause issued in this matter;
And the Court having determined from its review of the record in this matter and respondent’s ethics history that disbarment is required;
And good cause appearing;
It is ORDERED that KENNETH VAN RYE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that KENNETH VAN RYE comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by KENNETH VAN RYE pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior *163Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending the further Order of this Court; and it is further
ORDERED that KENNETH VAN RYE reimburse the Disciplinary Oversight Committee for appropriate administrative costs.